      Case 2:19-cv-00264 Document 174 Filed on 08/31/20 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  August 31, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

FIMBANK PLC, et al,                          §
                                             §
         Plaintiffs,                         §
VS.                                          § CIVIL ACTION NO. 2:19-CV-00264
                                             §
DISCOVERY INVESTMENT CORP., et               §
al,                                          §
                                             §
         Defendants.                         §

                                         ORDER

       Now pending is Credit Suisse AG’s “Motion to Intervene” (D.E. 165). Credit

Suisse’s separately filed action in case number 4:20-cv-01158 was already consolidated

into this case. (D.E. 129). In order to fully protect its interests, Credit Suisse now seeks

to intervene in this case as well. No party filed opposition to the motion, which is

considered unopposed. See Local Rule 7.4. Accordingly, the motion (D.E. 165) is

GRANTED.

       ORDERED this 31st day of August, 2020.


                                             ___________________________________
                                             Julie K. Hampton
                                             United States Magistrate Judge
